Exhibit 10.2

EXECUTION VERSION

GUARANTEE AGREEMENT

dated as of

October 31, 2017,

among

CBRE SERVICES, INC.,

CBRE GROUP, INC.,

the Subsidiaries of CBRE SERVICES, INC.

from time to time party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01. Credit Agreement

     1  

SECTION 1.02. Other Defined Terms

     2  

ARTICLE II

  

Guarantee

  

SECTION 2.01. Guarantee

     4  

SECTION 2.02. Guarantee of Payment

     5  

SECTION 2.03. No Limitations, etc

     6  

SECTION 2.04. Reinstatement

     6  

SECTION 2.05. Agreement To Pay; Subrogation

     6  

SECTION 2.06. Information

     7  

ARTICLE III

  

[INTENTIONALLY OMITTED]

  

ARTICLE IV

  

[INTENTIONALLY OMITTED]

  

ARTICLE V

  

Remedies; Application of Proceeds

  

SECTION 5.01. Remedies

     7  

SECTION 5.02. Application of Proceeds

     7  

ARTICLE VI

  

Indemnity, Subrogation and Subordination

  

SECTION 6.01. Indemnity and Subrogation

     8  

SECTION 6.02. Contribution and Subrogation

     8  

SECTION 6.03. Subordination

     9  

 

i



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

 

SECTION 7.01. Notices

     9  

SECTION 7.02. Rights Absolute

     9  

SECTION 7.03. Survival of Agreement

     9  

SECTION 7.04. Binding Effect; Several Agreement

     10  

SECTION 7.05. Successors and Assigns

     10  

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification

     10  

SECTION 7.07. [Intentionally Omitted]

     11  

SECTION 7.08. Applicable Law

     11  

SECTION 7.09. Waivers; Amendment

     11  

SECTION 7.10. WAIVER OF JURY TRIAL

     12  

SECTION 7.11. Severability

     12  

SECTION 7.12. Counterparts

     12  

SECTION 7.13. Headings

     12  

SECTION 7.14. Jurisdiction; Consent to Service of Process

     12  

SECTION 7.15. Termination or Release

     13  

SECTION 7.16. Additional Subsidiaries

     13  

 

Schedules   Schedule I   Subsidiary Guarantors Exhibits   Exhibit A   Form of
Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of October 31, 2017 (this “Agreement”), among CBRE
SERVICES, INC., a Delaware corporation (the “U.S. Borrower”), CBRE GROUP, INC.,
a Delaware corporation (“Holdings”), the Subsidiaries of the U.S. Borrower from
time to time party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lender Parties (as defined herein).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of October 31, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the U.S. Borrower, CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Ltd, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), Holdings, the lenders from time to time party thereto (the
“Lenders”), the Issuing Banks from time to time party thereto and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”).

The Lenders and the Issuing Banks (such term and each other capitalized term
used but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrowers,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend credit to the
Borrowers are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the U.K. Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee by such
Guarantor of such Swap Obligation is or becomes unlawful under the Commodity
Exchange Act or any rule or regulation promulgated thereunder (or the
application or official interpretation of any provision thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time any such
guarantee becomes effective with respect to such Swap Obligation.

“Foreign Guarantor” means each Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

“Guaranteed Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Closing Date to a person that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (b) owed to a person that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such obligations are incurred.

“Guaranteed Hedging Obligations” means the due and punctual payment and
performance of all obligations of each Loan Party under each Hedging Agreement
that (i) is in effect on the Closing Date with a counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into. Notwithstanding the foregoing, the Guaranteed Hedging
Obligations shall not include any Excluded Swap Obligations.

 

2



--------------------------------------------------------------------------------

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Lender Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each counterparty to any Hedging Agreement with a Loan Party
that either (i) is in effect on the Closing Date if such counterparty is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender as of the Closing Date or (ii) is entered into after the Closing Date
if such counterparty is the Administrative Agent or a Lender or an Affiliate of
the Administrative Agent or a Lender at the time such Hedging Agreement is
entered into, (e) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, (f) each person to whom
any Guaranteed Cash Management Services Obligations are owed and (g) the
successors and assigns of each of the foregoing.

“Liabilities” has the meaning assigned to such term in Section 2.01.

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower to any of the Lender Parties under the Credit
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“Luxco” means CBRE Global Holdings, a Luxembourg société à responsabilité
limitée, having its registered office at 12, Impasse Drosbach, L-1882
Luxembourg, Grand-Duchy of Luxembourg, and registered with the R.C.S. under
number B 150.693, an indirect wholly owned Subsidiary of the U.S. Borrower.

“Luxco Non-subsidiary Obligor” has the meaning assigned to such term in
Section 2.01.

“Luxembourg Law of 2002” has the meaning assigned to such term in Section 2.01.

“Maximum Amount” has the meaning assigned to such term in Section 2.01.

“Obligations” means (a) the Loan Document Obligations, (b) the Guaranteed
Hedging Obligations and (c) the Guaranteed Cash Management Services Obligations.
Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.

 

3



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any N.Z. Swingline Lender, the aggregate amount, if any, of participations in
respect of any outstanding N.Z. Swingline Loan that shall not have been funded
by the Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with Sections
2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. (a) Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations;
provided, however, that the guarantee of the Foreign Guarantors pursuant to this
Section 2.01 shall be limited to the Foreign Obligations. Each of the Guarantors
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each of the Guarantors waives presentment to, demand of payment from and protest
to any Borrower or any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

(b) (i) Notwithstanding any other provisions of this Article II or the Credit
Agreement, the maximum liability of Luxco under this Section 2.01 and the Credit
Agreement shall be limited so (x) that the maximum amount payable by Luxco under
Section 2.01(a) in respect of Obligations owed by any Borrower which is not a
subsidiary of Luxco (a “Luxco Non-subsidiary Obligor”), shall at no time exceed
the Maximum Amount (as defined in clause (ii) below) and (y) shall at all times
be subject to clause (iii) below.

(ii) For purposes of this Section 2.01(b), “Maximum Amount” means an amount
equal to the aggregate (without duplication) of (x) the aggregate principal
amount of the outstanding intercompany loans made to Luxco or any Subsidiary
which is on the Closing Date (or thereafter becomes) a subsidiary of Luxco by

 

4



--------------------------------------------------------------------------------

any Luxco Non-subsidiary Obligor which have been funded directly or indirectly
with a Borrowing under the Credit Agreement plus (y) an amount equal to 80% of
the greater of (A) the sum of Luxco’s capitaux propres (own capital) and its
dettes subordonnées (subordinated debt) (both as referred to Annex I to the
Grand Ducal Regulation dated 18 December 2015 setting out the form and content
of the presentation of the balance sheet and profit and loss account, enforcing
the Luxembourg law of 19 December 2002 on the commercial companies’ register and
the accounting and annual accounts of undertakings, as amended (the “Luxembourg
Law of 2002”) as reflected in Luxco’s then most recent annual financial
statements approved by the competent organ of Luxco (as audited by its external
auditor (réviseur d’entreprises), if required by law), (B) the sum of Luxco’s
capitaux propres (own capital) and its dettes subordonnées (subordinated debt)
(both as referred to in article 34 of the Luxembourg Law of 2002) as reflected
in its filed financial statements as at the Closing Date, (C) the market value
of the assets of Luxco as at the time that Luxco is required to make any payment
pursuant to Section 2.01(a) less the Liabilities (as defined below) of Luxco as
at such time and (D) the market value of the assets of Luxco as at the Closing
Date less the Liabilities (as defined below) of Luxco as at the time that Luxco
is required to make any payment pursuant to Section 2.01(a). For purposes of
this Section 2.01(b)(ii), “Liabilities” means all existing liabilities (other
than any liabilities owed to the direct or indirect shareholders of Luxco)
incurred, from time to time, by Luxco and as reflected, from time to time, in
the books of Luxco as well as provisions for liabilities which are made in the
books of Luxco from time to time in accordance with applicable prudent
management accounting rules. If the parties hereto fail to reach an agreement as
to the market value of the assets of Luxco as referred to under
Section 2.01(b)(ii)(y)(C) or (D) above, such market value shall be determined,
at the sole cost of Luxco, by an external auditor (réviseur d’entreprises)
appointed for this purpose by the Administrative Agent.

(iii) The obligations and liabilities of Luxco under Section 2.01(a) shall not
include any obligation which, if incurred, would constitute a breach of the
provisions on financial assistance as defined by article 49-6 of the Luxembourg
Law on Commercial Companies dated 10 August 1915, as amended, to the extent such
provision or an equivalent provision is applicable to Luxco.

(iv) For the avoidance of doubt, no limitations shall apply to Luxco’s
obligations and liabilities under Section 2.01(a) in respect of any Obligations
owed by Subsidiaries which are subsidiaries of Luxco.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Lender Party party to any security held for
the payment of the Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Lender Party in
favor of any Borrower or any other person.

 

5



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Lender
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) any default, failure or delay,
wilful or otherwise, in the performance of the Obligations; (iv) any law,
regulation, decree or order of any jurisdiction or any other event, to the
extent such Guarantor can lawfully waive application thereof; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Administrative Agent and the other Lender Parties may, at their
election, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Lender Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Lender Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Lender Parties in cash the amount of such unpaid

 

6



--------------------------------------------------------------------------------

Obligation; provided, however, that the aggregate amount to be paid by the
Foreign Guarantors pursuant to this Section 2.05 shall not exceed the amount of
Foreign Obligations then unpaid by the applicable Loan Party. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Lender Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

[INTENTIONALLY OMITTED]

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

Remedies; Application of Proceeds

SECTION 5.01. Remedies. The obligations of each Guarantor hereunder are
independent of and separate from the Obligations. Subject to Article VII of the
Credit Agreement in all respects, upon any Event of Default which results in the
Administrative Agent taking the actions and making the declaration described in
clause (ii) of the final paragraph of Article VII of the Credit Agreement, the
Administrative Agent may proceed directly and at once against any Guarantor to
collect and recover the full amount or any portion of the Obligations then due
in accordance with Article II hereof, without first proceeding against the
Borrower or any other guarantor of the Obligations, or joining the Borrower or
any other guarantor in any proceeding against any Guarantor.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or enforcement against any Loan Party following any
Event of Default, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection or enforcement or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all

 

7



--------------------------------------------------------------------------------

advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Loan Party and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any N.Z.
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Lender Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Notwithstanding the foregoing, the proceeds of any collection or
enforcement against any Guarantor shall not be applied to any Excluded Swap
Obligation of such Guarantor and shall instead be applied to other Obligations.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that in the event a payment shall
be made by any Guarantor under this Agreement, the applicable Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
and such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the applicable Borrower as provided in Section 6.01, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.
Notwithstanding the foregoing, to the extent that any Claiming Guarantor’s right
to

 

8



--------------------------------------------------------------------------------

indemnification hereunder arises from a payment made to satisfy Obligations
constituting Swap Obligations, only those Contributing Guarantors for whom such
Swap Obligations do not constitute Excluded Swap Obligations shall indemnify
such Claiming Guarantor, with the fraction set forth in the second preceding
sentence being modified as appropriate to provide for indemnification of the
amount so paid.

SECTION 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the U.S. Borrower as provided
in Section 9.01 of the Credit Agreement.

SECTION 7.02. Rights Absolute. All rights of the Administrative Agent hereunder
and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee of all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lender Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender Party or
on its behalf and notwithstanding that the Administrative Agent, the Issuing
Banks or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

 

9



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Lender Parties and their respective successors and assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification.
(a) Each Guarantor jointly and severally agrees to pay upon demand to the
Administrative Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Administrative Agent may incur in connection with
(i) the preparation and administration of this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof, (ii) the
exercise, enforcement or protection of any of the rights of the Administrative
Agent hereunder or (iii) the failure of any Guarantor to perform or observe any
of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable fees, charges and disbursements, of one firm of counsel, and, to the
extent necessary, a single firm of local counsel in each appropriate local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest,
a single firm of counsel for all affected Indemnitees, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of any actual or threatened claim, litigation, investigation or proceeding,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by a Borrower, any other Loan Party or
any of their respective Affiliates), relating to the execution, delivery or
performance of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder; provided that such indemnity shall not, as to
any Indemnitee,

 

10



--------------------------------------------------------------------------------

be available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or wilful misconduct of such Indemnitee or any Related Party thereof,
(x) are related to any material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Guarantor or any of its
Subsidiaries has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, (y) in addition
to clause (x) above, are related to any claim brought by a Guarantor or any of
its Subsidiaries against an Indemnitee or a Related Party thereof for breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Guarantor or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from disputes solely among Indemnitees that do not
involve an act or omission by Holdings, the Borrowers, the Guarantors or any of
their Affiliates except that the Administrative Agent, each Lender, each Issuing
Bank, each Lead Arranger and the Advance Agent shall be indemnified in their
capacities as such to the extent that none of the exceptions set forth in clause
(x) or (y) applies to such Indemnitee at such time. To the extent permitted by
law, no Guarantor shall assert, and each Guarantor hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations hereunder. The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Lender Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor.

SECTION 7.07. [Intentionally Omitted].

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver hereof or thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of

 

11



--------------------------------------------------------------------------------

this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of

 

12



--------------------------------------------------------------------------------

America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement and the Guarantees
shall terminate when all the Loan Document Obligations have been indefeasibly
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement, the aggregate L/C Exposure has been reduced to zero and the Issuing
Banks have no further obligations to issue Letters of Credit under the Credit
Agreement and no payment of any amounts outstanding and due under any Hedging
Agreement is in default.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder in the event that all the Equity Interests of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of to a person that
is not Holdings, the U.S. Borrower or an Affiliate of any of the foregoing in
accordance with the terms of the Credit Agreement.

(c) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by or provided for in Section 5.09 or
Section 9.25 of the Credit Agreement.

(d) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Administrative Agent shall execute and deliver
to any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 7.15 shall be without
recourse to or representation or warranty by the Administrative Agent or any
Lender Party.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, certain Subsidiaries not originally party hereto may be required from
time to time to

 

13



--------------------------------------------------------------------------------

enter into this Agreement. Upon (x) the execution and delivery by the
Administrative Agent and a Subsidiary of one or more supplements substantially
in the form of Exhibit A hereto, and (y) at the reasonable request of the
Administrative Agent, delivery of a certificate of the Secretary or Assistant
Secretary of such Subsidiary and a favorable written opinion of such
Subsidiary’s counsel, in each case, in form and substance substantially
consistent with such certificates and opinions delivered on the Closing Date,
such Subsidiary shall become a Subsidiary Guarantor with the same force and
effect as if originally named as a Subsidiary Guarantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Loan Party hereunder. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CBRE SERVICES, INC., By  

    /s/ Debera Fan

Name: Debera Fan Title: Senior Vice President and Treasurer

 

CBRE GROUP, INC., By

    /s Debera Fan

Name: Debera Fan Title: Senior Vice President and Treasurer

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO, By

    /s/ Debera Fan

Name: Debera Fan Title: Senior Vice President and Treasurer

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  TRAMMELL CROW DEVELOPMENT & INVESTMENT, INC.   By  

    /s/ Michael S. Duffy

  Name: Michael S. Duffy   Title: Executive Vice President

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

  CBRE LIMITED, a limited company organized under the laws of England and Wales,
  By  

    /s/ M. Lewis

  Name: M. Lewis   Title: Director   By  

/s/ D. Green

  Name: D. Green   Title: Director

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

  CBRE LIMITED, a corporation organized under the laws of the province of New
Brunswick,   By  

    /s/ Jeff Cook

  Name: Jeff Cook   Title: SVP Finance

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

  CBRE LIMITED PARTNERSHIP,   By: CBRE PARTNER, INC., its general partner,   By
 

    /s/ Debera Fan

  Name: Debera Fan   Title: Senior Vice President and Treasurer

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

  RELAM AMSTERDAM HOLDINGS B.V.,   By  

    /s/ Gert Jan Rietberg

         Proxy holder

  Name: Intertrust Management B.V.   Title: Managing Director   By  

    /s/ L. Kuiters

         Proxy Holder A

  Name: Intertrust Management B.V.   Title: Managing Director

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

  CBRE GLOBAL HOLDINGS, , a Luxembourg société à responsabilité limitée, having
its registered office at 12, impasse Drosbach, L-1882 Luxembourg, Grand-Duchy of
Luxembourg, and registered with the Registre de Commerce et des Sociétés,
Luxembourg under number B 150693,   By  

    /s/ Livio Gambardella

  Name: Livio Gambardella   Title: Class B Manager/Authorized Signature

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED,   by  

    /s/ Marcus Smith

  Name: Marcus Smith   Title: Director   by  

    /s/ Duncan J. Green

  Name: Duncan J. Green   Title: Director

[Signature Page to the CBRE Guarantee Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Australian Borrower and the New Zealand Borrower have
duly executed this Agreement, as of the day and year first above written, solely
with respect to Article VI of this Agreement.

 

  Executed in accordance with section 127 of the Corporations Act 2001 by CBRE
Pty Limited:   By  

    /s/ Ray C. Pittman

  Name: Ray C. Pittman   Title: Director   By  

    /s/ Jamie Malone

  Name: Jamie Malone   Title: Director   CBRE LIMITED, a company organized under
the laws of New Zealand,   By  

    /s/ Ray C. Pittman

  Name: Ray C. Pittman   Title: Director

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative

Agent

by    

    /s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory

 

by    

    /s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

[Signature Page to the CBRE Guarantee Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

SUBSIDIARY GUARANTORS

CBRE Global Investors, Inc.

CBRE Global Investors, LLC

CBRE, Inc.

CB/TCC, LLC

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Clarion CRA Holdings, Inc.

CBRE Clarion REI Holding, Inc.

CBRE Government Services, LLC

CBRE GWS LLC

CBRE Partner, Inc.

CBRE Technical Services, LLC

CBRE/LJM – Nevada, Inc.

Trammell Crow Company, LLC

CBRE Business Lending, Inc.

CBRE Consulting, Inc.

CBRE/LJM Mortgage Company, L.L.C.

Insignia/ESG Capital Corporation

Trammell Crow Development & Investment, Inc.



--------------------------------------------------------------------------------

GUARANTORS FOR FOREIGN OBLIGATIONS ONLY

CBRE Limited (a corporation organized under the laws of England and Wales)

CBRE Limited (a corporation organized under the laws of the province of New
Brunswick)

CBRE Limited Partnership

CBRE Global Holdings SARL

RELAM Amsterdam Holdings B.V.

 

2



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee Agreement

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of    [ ], to the Guarantee
Agreement dated as of October 31, 2017 (the “Guarantee Agreement”), among CBRE
SERVICES, INC., a Delaware corporation (the “U.S. Borrower”), CBRE GROUP, INC.,
a Delaware corporation (“Holdings”), the Subsidiaries of the U.S. Borrower from
time to time party thereto (the “Subsidiary Guarantors” and, together with the
U.S. Borrower and Holdings, the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lender Parties (as defined therein).

A. Reference is made to the Credit Agreement dated as of October 31, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the U.S. Borrower, CBRE Limited, a limited company
organized under the laws of England and Wales (the “U.K. Borrower”), CBRE
Limited, a corporation organized under the laws of the province of New Brunswick
(the “Canadian Borrower”), CBRE Pty Ltd, a company organized under the laws of
Australia and registered in New South Wales (the “Australian Borrower”), CBRE
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), Holdings, the lenders from time to time party thereto (the
“Lenders”), the Issuing Banks from time to time party thereto and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guarantee Agreement in consideration of,
among other things, Loans made and Letters of Credit issued under the Credit
Agreement. Section 7.16 of the Guarantee Agreement provides that additional
Subsidiaries of the U.S. Borrower may become Subsidiary Guarantors under the
Guarantee Agreement by the execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Loan Party”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Guarantor under the Guarantee Agreement in
order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Administrative Agent and the New Loan Party agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee Agreement, the New
Loan Party by its signature below becomes a Subsidiary Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Loan Party hereby agrees to all
the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Guarantor thereunder. Each reference to a “Subsidiary Guarantor” in
the Guarantee Agreement shall be deemed to include the New Loan Party. The
Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Loan Party represents and warrants to the Administrative
Agent and the other Lender Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Loan Party and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices

hereunder to the New Loan Party shall be given to it in care of the U.S.
Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW LOAN PARTY] by    

 

  Name:   Title:   Address:

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Administrative

Agent

by    

 

  Name:   Title: by    

 

  Name:   Title: